Case 1:11-md-02221-NGG-RER Document 854 Filed 11/08/18 Page 1 of 5 PagelD #: 36271

SPERLING & SLATER

PROFESSIONAL CORPORATION

TELEPHONE 55 WEST MONROE STREET
(312) 641-3200 SUITE 3200
FACSIMILE CHICAGO, IL 60603

(312) 641-6492

November 8, 2018

VIA ECF

The Honorable Nicholas G. Garaufis
The Honorable Ramon E. Reyes, Jr.
United States District Court

Eastern District of New York

225 Cadman Plaza East

Brooklyn, NY 11201

Re: In re: American Express Anti-Steering Rules Antitrust Litigation,
Case No: 11-MD-2221-NGG-RER

Dear Judge Garaufis and Judge Reyes:

I write on behalf of the Merchant Plaintiffs and American Express regarding a proposed
adjustment to the jointly proposed discovery schedule previously provided to the Court on
August 10, 2018 (ECF No. 819), and approved in the Court’s August 16, 2018 Minute Entry.
The proposed adjustment moves the completion date for all expert discovery from February 15,
2019 to March 15, 2019, and is necessary to accommodate a health issue for Professor Bernheim,
one of American Express’ experts. In connection with these discussions, the parties have also
met and conferred regarding all other pretrial milestones and jointly propose the attached pretrial
schedule. The requested adjustment does not impact the scheduled April 29 trial date.

The parties are available to discuss this proposed schedule at any time convenient for the
Court.

Respectfully submitted,

Via. LS

Paul E. Slater
Counsel for the Merchant Plaintiffs

ce: Counsel of Record (via ECF)
Case 1:11-md-02221-NGG-RER Document 854 Filed 11/08/18 Page 2 of 5 PagelD #: 36272

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

IN RE AMERICAN EXPRESS ANTI- | Master File No: 11-MD-2221 (NGG) (RER)
STEERING RULES ANTITRUST
LITIGATION (ID) |

 

This Document Relates to:

Rite Aid Corporation, et al. vy. American
Express Travel Related Services Co., Inc.,
Case No: 08-cv-2315-NGG-RER

CVS Pharmacy, Inc. v. American Express
Travel Related Services Co., Inc., Case No:
08-cv-023 16-NGG-RER

Walgreen Co. v. American Express Travel
Related Services Co., Inc., Case No: 08-cv-
2317-NGG-RER

BI-LO, LLC vy. American Express Travel
Related Services Co., Inc., Case No: 08-cv-
02380-NGG-RER

HE. Butt Grocery Co. v. American Express
Travel Related Services Co. Inc., Case No:
08-cv-02406-NGG-RER

The Kroger Co., Safeway, Inc., Ahold USA,
Inc., Albertson’s LLC, Hy-Vee, Inc., The
Great Atlantic & Pacific Tea Company, Inc.
y. American Express Travel Related Services

Co., Inc., Case No: 11-cv-0337-NGG-RER

Meijer, Inc., Publix Super Markets, Inc.,
Raley’s, and Supervalu y. American Express
Travel Related Services Co., Inc., Case No:

| 11-cv-0338-NGG-RER

|

 

 

[PROPOSED] PRETRIAL SCHEDULE
Case 1:11-md-02221-NGG-RER Document 854 Filed 11/08/18 Page 3 of 5 PagelD #: 36273

 

 

 

 

 

 

 

 

 

 

 

 

Pre-Trial Event Deadline
Exchange initial discovery requests August 10, 2018!
Supplement initial discovery requests August 13, 2018
Meet and confer regarding the discovery requests August 14, 2018
Joint Letter to Court regarding discovery disputes, if any August 15, 2018
Teleconference with the Court at 12:00 PM August 16, 2018
Document production substantially complete September 28, 2018
vepar a n equests) discovery (*subject to discussion October 17, 2018
Plaintiffs’ additional expert reports due / November 16, 2018
Parties exchange initial deposition designations December 21, 2018
American Express’ additional expert reports due January 4, 2019
Parties exchange trial witness lists January 11, 2019

 

Parties exchange deposition counter-designations and objections

to initial deposition designations January 25, 2019

 

Parties exchange draft statements of undisputed facts relevant to

their respective claims and defenses January 25, 2019

 

 

Parties exchange proposed voir dire, jury instructions, and verdict January 25, 2019

 

 

sheets
American Express’ Bernheim expert report due February 1, 2019
Parties exchange trial exhibit lists February 8, 2019

 

Parties exchange responsive deposition designations and

objections to counter-designations February 22, 2019

 

 

 

 

Plaintiffs’ additional reply expert reports due March 1, 2019

 

! The bolded entries are those previously presented to the Court on August 10, 2018 (ECF No. 819), and approved in
the Court’s August 16, 2018 Minute Entry.
Case 1:11-md-02221-NGG-RER Document 854 Filed 11/08/18 Page 4 of 5 PagelD #: 36274

 

 

 

Parties exchange any supplemental exhibit and witness lists March 6, 2019
Parties conclude meet and confer discussions regarding voir dire, March 8, 2019
jury instructions, and verdict sheet(s)

Parties exchange proposed edits, in redline, to statement of March 8, 2019

undisputed facts for pre-trial order

 

Expert depositions complete

March 15, 2019

 

Each party designating trial exhibits or deposition testimony that
anon-party designated as confidential shall give notice to the
non-party that the materials may be publicly disclosed at trial

March 15, 2019

 

Parties exchange objections to trial exhibit lists

March 15, 2019

 

Daubert Motions and Motions in Limine Due

March 15, 2019

 

Parties exchange proposed stipulations regarding admissibility of
trial exhibits

March 20, 2019

 

Parties conclude meet and confer regarding proposed stipulations
of fact for pre-trial order

March 22, 2019

 

Parties submit to Court a joint submission of the parties’
proposed voir dire, jury instructions, and verdict sheet(s)

March 26, 2019

 

Parties File Pretrial Memoranda and Joint Pretrial Order

March 29, 2019

 

Responses to Motions in Limine Due

March 29, 2019

 

Any party or non-party must file any motions objecting to public

disclosure at trial of any trial exhibits or designated deposition

testimony (or, must file any stipulations and proposed orders
regarding such materials)

March 29, 2019

 

Oppositions to Daubert motions due

April 5, 2019

 

Parties file any oppositions to motions concerning public
disclosure of exhibits and deposition testimony

April 12, 2019

 

 

Oral argument on Daubert and/or Motions in Limine

TBD

 

Final Pretrial Conference

TBD

 

 

Jury Selection Begins

 

April 15, 2019

 

 
Case 1:11-md-02221-NGG-RER Document 854 Filed 11/08/18 Page 5 of 5 PagelD #: 36275

 

 

 

 

. |
| Final Trial Exhibits Exchanged April 18, 2019 |
Trial Begins April 29, 2019
SO ORDERED:
Dated:

 

Honorable Nicholas G. Garaufis
United States District Judge
